DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-17 are currently pending.

Priority
3.	This application is a continuation-in-part of U.S. Appl. No. 16/149,412.  Appl. ‘412 does not provide support for the combination of the hemp derived product with the whole green coffee bean powder.  Thus, the effective filing date of this application is the filing date of application itself, i.e. April 19, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claims 1 and 15 are indefinite because the metes and bounds of “hemp derived product” are unclear.  It is not clear what is encompassed by “derived.”  Simple products such as carbon and water can be “derived” from hemp.  Thus, it is unclear what products are actually considered to be encompassed by “hemp derived.”

6.	Claims 4-6, 8-11, 13, and 14 are indefinite because there is a lack of antecedent basis for the phrase “The method of claim 1”.  Claim 1 is a composition claim rather than a method claim.  It appears that applicant is intending to claim compositions in claim 4-6, 8-11, 13, and 14.  However, clarification is needed.
7.	Claims 7 and 13 are indefinite because they reference to “methods” which ultimately depend from claim 1.  However, claim 1 is a composition claim.  Clarification is needed.  Claims 7 and 13 are also indefinite because they state that the “green coffee bean mixture” is packaged into a capsule.  However, these claims do not mention the hemp product.  It is unclear if the hemp product is also included in the capsule.

Double Patenting
8.	Applicant is advised that should claims 6 and 7 be found allowable, claims 9 and 13, respectively, will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
9.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,034,410 in view of Jamroz (US 2018/0125088). 
The claims of US ‘410 are drawn to a stabilized unroasted whole green coffee bean mixture where the mixture is sterilized fresh green unroasted state with naturally-occurring levels of phytonutrients ground to a size capable of passing a 20 mesh screen and at least one stabilizer; wherein the material has not been exposed to temperatures above 130 degrees Fahrenheit for more than several seconds. In addition, the claims of US ‘410 state that the moisture content of the mixture is less than 2%, that the coffee is from Coffea robusta, that the composition also contains chlorogenic acid and the same stabilizers claimed, that the composition is ground using iteratively finer grinding steps, the use of 70% isopropyl alcohol, and that the composition is in a capsule. The claims of US ‘410 do not state that the composition also contains a hemp derived product.
However, Jamroz teaches a CBD containing product derived from whole hemp plants.  The reference teaches that this product is beneficially mixed with coffee products in order to improve the characteristics of the coffee products such as by increasing the shelf life and adding additional pharmaceutical benefits (see paragraphs 1-5, 19, 40, and claims).  Thus, the mixture of CBD containing products from hemp with coffee products was known in the art.  An artisan of ordinary skill would have reasonably expected that the addition of the CBD product of Jamroz would have improved the characteristics of the coffee product of US ‘410.  This reasonable 
Jamroz does not specifically teach that the hemp is processed in the same manner as claimed by applicant in claims 2 and 16.  However, regarding product-by-process claims, note that MPEP § 2113 states that: 
[w]hen the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 35 U.S.C. 102 or 35 U.S.C. 103 of the statute is appropriate…A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972) ; In re Fessmann, 180 USPQ 324 (CCPA1974)… Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 

In addition, the processing steps claimed in claim 2 and 16 overlap substantially with the processing steps claimed in US ‘410.  An artisan would reasonably expect that the hemp could be combined with the green coffee at the start of the processing.  An artisan would be motivated to utilize these processing steps in order to create a combined product.  
10.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,086,031 in view of Jamroz (US 2018/0125088). 
The claims of US ‘031 are drawn to a stabilized unroasted whole green coffee bean mixture where the mixture is sterilized fresh green unroasted state with naturally-occurring levels of phytonutrients ground to a size capable of passing a 20 mesh screen and at least one stabilizer; wherein the material has not been exposed to temperatures above 130 degrees Fahrenheit for 
The claims of US ‘031 do not state that the sterilization is performed with 70% isopropyl alcohol.  However, MPEP section 804, II-B-1 states: "those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent." In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).  Column 7, lines 15-32 state that 70% isopropyl alcohol is used to perform the sterilization step.  Thus, this step is considered to be encompassed by US ‘031.
The claims of US ‘031 do not teach using iteratively finer grinding steps or encapsulating the product.  However, the use of finer grinding steps is considered to be an obvious modification.  An artisan would be motivated to determine how to best grind the product within the claims’ parameters in order to best achieve the claimed product.  In addition, encapsulating a pharmaceutical product is very well known in the art.  It would be obvious to utilize this well known dosage form when creating the product claimed by US ‘031.
The claims of US ‘031 do not state that the composition also contains a hemp derived product.
However, Jamroz teaches a CBD containing product derived from whole hemp plants.  The reference teaches that this product is beneficially mixed with coffee products in order to improve the characteristics of the coffee products such as by increasing the shelf life and adding additional pharmaceutical benefits (see paragraphs 1-5, 19, 40, and claims).  Thus, the mixture of CBD containing products from hemp with coffee products was known in the art.  An artisan of 
Jamroz does not specifically teach that the hemp is processed in the same manner as claimed by applicant in claims 2 and 16.  However, Regarding product-by-process claims, note that MPEP § 2113 states that: 
[w]hen the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 35 U.S.C. 102 or 35 U.S.C. 103 of the statute is appropriate…A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972) ; In re Fessmann, 180 USPQ 324 (CCPA1974)… Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 

In addition, the processing steps claimed in claim 2 and 16 overlap substantially with the processing steps claimed in US ‘031.  An artisan would reasonably expect that the hemp could be combined with the green coffee at the start of the processing.  An artisan would be motivated to utilize these processing steps in order to create a combined product.  
11.	Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/149,412 in view of Jamroz (US 2018/0125088). 
Appl. No. ‘412 claims are drawn to a stabilized unroasted whole green coffee bean mixture where the mixture is sterilized fresh green unroasted state with naturally-occurring levels 
The claims of Appl. No. ‘412 do not state that the claims contain the same stabilizers and that sterilization is performed with 70% isopropyl alcohol.  However, MPEP section 804, II-B-1 states: "those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent." In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).  Paragraph 17 of Appl. No. ‘412 states the stabilizers are magnesium silicate, silicon dioxide, and tricalcium phosphate.  In addition, paragraph 49 states that 70% isopropyl alcohol is used to perform the sterilization step.  Thus, these steps are considered to be encompassed by Appl. No. ‘412.
The claims of Appl. No. ‘412 do not teach using iteratively finer grinding steps or encapsulating the product.  However, the use of finer grinding steps is considered to be an obvious modification.  An artisan would be motivated to determine how to best grind the product within the claims’ parameters in order to best achieve the claimed product.  In addition, encapsulating a pharmaceutical product is very well known in the art.  It would be obvious to utilize this well known dosage form when creating the product claimed by Appl. No. ‘412.
The claims of Appl. No. ‘412 do not state that the composition also contains a hemp derived product.
However, Jamroz teaches a CBD containing product derived from whole hemp plants.  The reference teaches that this product is beneficially mixed with coffee products in order to 
Jamroz does not specifically teach that the hemp is processed in the same manner as claimed by applicant in claims 2 and 16.  However, Regarding product-by-process claims, note that MPEP § 2113 states that: 
[w]hen the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 35 U.S.C. 102 or 35 U.S.C. 103 of the statute is appropriate…A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972) ; In re Fessmann, 180 USPQ 324 (CCPA1974)… Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 

In addition, the processing steps claimed in claim 2 and 16 overlap substantially with the processing steps claimed in Appl. No. ‘412.  An artisan would reasonably expect that the hemp could be combined with the green coffee at the start of the processing.  An artisan would be motivated to utilize these processing steps in order to create a combined product.  



12.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655